Citation Nr: 0517157	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, status post anterior cruciate 
ligament repaired with open reduction and internal fixation 
(ORIF) of the right patella fracture, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active service from June 1984 to July 
1988.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The file has since been transferred to the 
Chicago, Illinois Regional Office.  

In January 2004, the veteran provided testimony at a Board 
hearing sitting in Chicago, Illinois.  A transcript of those 
proceedings has been made a permanent part of the veteran's 
record.  In its current status, the case returns to the Board 
following completion of development made pursuant to its July 
2004 rating decision.  

In a June 2002 statement, the veteran stated that he lost his 
job as a result of his service-connected knee disabilities.  
Accordingly, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
including extraschedular consideration under 38 C.F.R. § 
4.16(b), is referred to the RO for appropriate action.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413, 421 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran left knee is currently manifested by flexion 
limited to 20 degrees, with pain on motion and subjective 
complaints of instability and weakness; the veteran has full 
extension without objective medical evidence of recurrent 
subluxation, lateral instability or symptomatic scarring.  

3.  The veteran's right knee is currently manifested by 
flexion limited to 100 degrees with pain on motion and 
subjective complaints of instability and weakness; the 
veteran has full extension without objective medical evidence 
of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
patellofemoral syndrome left knee have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee, status post ACL 
repair, ORIF, right patella fracture have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran provided testimony at an April 2003 RO hearing 
and at a January 2004 Board Videoconference hearing, claiming 
that the service-connected bilateral knee disability was 
productive of pain and instability in the knees.  He reports 
that the conditions continue to worsen, that he has had 
multiple surgeries and that he can anticipate total knee 
replacements at some time in the near future.  The veteran 
expressed dissatisfaction with the May 2002 examination by 
indicating, in essence, that the examination was perfunctory 
at best.  In addition, he indicated that he currently wears a 
brace on the right knee because of instability and reports a 
reduction in his earning capacity as a consequence of his 
knee conditions.  

In response to questioning, the veteran denied any recent 
hospitalizations, but reported that he underwent a series of 
injections in the knees to help to reduce his pain.  With 
respect to the left knee, the veteran reported that he 
experience constant pain at about 3 or 4 on a scale from 1 to 
10.  He reported having limitation of motion.  The veteran 
stated that he is unable to lift his leg to cross it over the 
other, except manually and is unable to find a comfortable 
sitting position because of the pain.  With respect to the 
right knee, the veteran reported having a dull ache, 
instability, an occasional stabbing pain and swelling with 
difficulty with lifting more than 10 pounds or climbing 
stair.  These symptoms were aggravated by use and weather 
changes.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The veteran sustained injuries to his knees in the 1980s.  He 
underwent right knee arthroscopy in 1986 and ultimately 
required reconstruction of the ACL in 1997.  Service 
connection was established for bilateral knee disability in a 
January 1989 rating decision.  The RO assigned a disability 
rating of 10 percent for each knee.  In a July 1993 rating 
decision, the RO increased the rating for disability in both 
knees from 10 to 20 percent.  In November 1997, the RO 
increased the disability rating for the right knee from 20 to 
30 percent until the November 2001 rating decision when it 
reduced the disability rating to 10 percent.  The veteran 
reopened his claim for increased ratings in February 2002 and 
the RO confirmed and continued a 20 percent rating for left 
knee disability and a 10 percent rating for right knee 
disability.  In an October 2004 rating decision, the RO 
granted a separate 10 percent rating for a tender scar on the 
right knee.  These are the veteran's current disability 
ratings.  

The Board observes that the veteran's left knee has been 
provided a 20 percent rating under diagnostic codes 5299-
5260.  When an unlisted disease, injury or residual condition 
is encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions. If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.  Incidentally, 
the prefix 52-, used in the veteran's case pertains to 
musculoskeletal diseases.  The veteran's right knee has been 
provided a 10 percent rating under diagnostic code 5260 that 
pertains to limitation of flexion.  

With respect to limitation of motion, an evaluation of 10 
percent requires flexion limited to 45 degrees and extension 
limited to 10 degrees.  The next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  A 30 percent 
evaluation requires flexion limited to 15 degrees and 
extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Separate ratings under diagnostic code 5260 (leg limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified in 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
2004 (September 17, 2004).  

With respect to recurrent subluxation and lateral 
instability, in every instance, as in this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  A 10 percent rating is assigned for 
knee impairment manifested by recurrent subluxation and 
lateral instability that is slight in degree.  A 20 percent 
evaluation is assigned where this type of knee impairment is 
moderate in degree.  The next higher evaluation of 30 percent 
requires severe instability or recurrent subluxation.  
38 C.F.R. § 4.71a, Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under Diagnostic Code 7800 with an additional 
10 percent rating for tender and painful scars under 
Diagnostic Code 7804 and a third 10 percent rating for facial 
muscle injury interfering with mastication under Diagnostic 
Code 5325.  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  But instead, 
each was separate and distinct in nature.  Esteban, supra.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran underwent a VA examination in May 2002, the 
report of which reflects that the examiner did not have the 
claims folder available for review.  The report does show 
that the veteran reported that he was experiencing increased 
instability and was precluded from any significant exertion 
as a consequence.  The veteran reported that he is required 
to use a brace for stability.  He also reported having pain 
controlled by Motrin.  The veteran was noted to have a job as 
a clerk and to be unable to perform any exertional activity 
on account of his service-connected disability.  

On physical examination the veteran's right knee demonstrated 
mild crepitus in his knee, full range of motion from 0 to 160 
and pain on motion without evidence of gross effusion, 
limited functionality or instability.  In the left knee, the 
veteran demonstrated motion from 0 to 150 degrees without any 
evidence of instability.  The veteran executed a good deep 
knee bend and did not demonstrated any gross sensory changes.  
He denied having any episodes of dislocation or recurrent 
subluxation.  Radiographic imaging was revealed probable 
traumatic arthritis, the right greater than the left.  

The veteran underwent an additional VA examination July 2004 
at which time, he reported that he always wore a brace on the 
right knee and wore one on the left knee on occasion.  He 
reported that he was working as a machine operator that 
consisted of operating a programming machine and a computer. 
Consequently, his job entailed some standing and then sitting 
while the program machine did its work.  The examiner opined 
that any employment that would require activity such as 
standing, walking would be difficult if not impossible to 
perform.  He reported that he experiences a momentary 
shooting pain for the left knee into the left thigh and 
almost into the hip.  Pain in the right knee was 8 to 9 most 
of the time.  He stated that he could stand only about 15 
minutes primarily due to pain in the right knee, but due to 
the left knee as well. 

On physical examination, the veteran was observed to wear a 
brace on the right side only and to have a moderate limp 
favoring the right side.  The left knee was held in about 3 
to 4 degrees of flexion, and demonstrated full extension 
accompanied by complaints of sharp pain in the patella.  The 
examiner could only flex the left knee to 20 degrees.  The 
veteran demonstrated a great amount of guarding for fear of 
more pain.  

The right knee demonstrated full extension with flexion to 
about 100 degrees.  On palpation, there was exquisite pain on 
the left knee below the patella.  Trigger points were noted 
over the scars on the right knee.  The examiner stated that 
it was difficult to test with certainty the degree of 
ligament looseness because of the severe pain that the 
veteran experienced with manipulation and palpation of his 
knees.  

Reports of VA outpatient treatment from 1998 show that the 
veteran had ongoing evaluation for the service-connected knee 
conditions.  In February 2002, the veteran reported that the 
right knee was achy and swelled.  It was also noted that the 
left knee throbbed.  In April 2002, the right knee 
demonstrated 0 degrees of extension and 100 degrees of 
flexion.  In September 2003, the veteran reported right knee 
pain was 8 or 9 on a scale from 0 to 10.  In August 2004, 
bilateral pain in the knees was characterized as 7 to 8 out 
of 10, and the veteran was noted to wear braces on both 
knees, as they felt instable.  He also reported that at work, 
he was required to stand on cement.  He stated that he 
developed pain and weakness in the knees after standing for 
about 45 minutes to an hour.  Physical examination showed 
that the veteran had a full range of motion without evidence 
of instability, effusion or patellofemoral grating.  The 
examiner started the veteran on a series of injections of 
Hyalgan.  

Left knee

The Board observes that on the most recent official 
examination, the veteran's left knee demonstrated full 
extension and flexion limited to 20 degrees.  Consequently, 
the veteran did not demonstrate sufficient limitation of 
motion to warrant the next higher evaluation of 30 percent, 
as he did not show extension limited to 10 degrees or 
extension limited to 15 degrees under diagnostic codes 5260 
or 5261.  Also, the veteran does not benefit from the 
provisions of VAOPGCPREC 9-2004 (September 17, 2004) that 
provide for separate ratings for knee flexion and extension.  
Although the veteran had flexion that more nearly 
approximates an evaluation of 20 percent, he has demonstrated 
essentially noncompensable extension.  Board finds that with 
respect to range of motion, the veteran's left knee flexion 
more nearly approximates no more than a 20 percent rating.  

While there is no objective evidence of lateral instability 
or recurrent subluxation, the veteran has been observed to 
wear a knee brace.  On the most recent examination, the 
examiner noted that the extent of laxity could not be tested 
secondary to the veteran's pain.  It is significant to note, 
however, that on the 2002 VA examination, the veteran 
expressly denied having recurrent subluxation.  Additionally, 
when seen in the months following the July 2004 examination, 
instability was not demonstrated upon physical examination.  
Indeed, good and active range of motion was demonstrated when 
the veteran was seen on an outpatient basis in August and 
September 2004.  This evidence is against a higher rating and 
not warranted under 38 C.F.R. § 4.71a, Code 5257 for 
limitation of motion.  

The Board has considered other related diagnostic codes, but 
finds that the veteran did not meet the criteria for higher 
evaluations under those codes.  For instance, the veteran has 
not demonstrated ankylosis of the knee.  See 38 C.F.R. 
§ 4.71a, Code 5256.  There is no semilunar cartilage 
dislocation, as well.  See 38 C.F.R. § 4.71a, Code 5258.  
Finally, the record has revealed no impairment of the tibia 
or fibula.  See 38 C.F.R. § 4.71a, Code 5262.  

Also, the veteran is not entitled to a separate rating for 
postoperative scarring of the left knee.  The evidence 
against a separate rating is the report of the VA scar 
examination in July 2004 shows that the examiner could 
visualize any scarring on the left knee.  Therefore, a higher 
rating is not appropriate under the holding of Esteban, 
supra.  

Board observes that the veteran's functional loss due to 
pain, reports of instability and weakness is not shown to 
result in disablement equivalent to a higher evaluation.  The 
veteran has pain, weakness and subjective instability in the 
left knee.  However, there are no objective medical findings 
of subluxation, inflammation, swelling, effusion, lack of 
endurance or abnormal movement are demonstrated.  While 
functional loss due to pain, subjective instability and 
weakness were observed on objective evaluations, the clinical 
evidence does not show that these factors are of sufficient 
severity to limit the veteran's flexion to 15 degrees or his 
extension to 20 degrees; or to be equivalent to severe 
recurrent subluxation or lateral instability.  In view of the 
foregoing, the preponderance of the evidence is against a 
rating in excess of 20 percent for a service-connected right 
knee disability.  

Right knee

The most recent official examination shows that the veteran's 
right knee has demonstrated a range of motion characterized 
by 0 degrees of extension and 100 degrees of extension.  
Thus, the veteran has not demonstrated sufficient limitation 
of motion in the right knee to warrant a rating in excess of 
10 percent.  In addition, he cannot benefit from the 
provisions of VAOPGCPREC 9-2004 (September 17, 2004) that 
provide for separate ratings for knee flexion and extension, 
as the veteran has essentially noncompensable limitation of 
extension and flexion that in combination would not result in 
a compensable rating.  

The veteran expressed subjective complaints of instability 
the right knee. While there is no objective evidence of 
lateral instability or recurrent subluxation, the veteran has 
been observed to wear a knee brace.  On the most recent 
examination, the examiner noted that the extent of laxity 
could not be tested secondary to the veteran's pain.  It is 
significant to note, however, that on the 2002 VA 
examination, the veteran expressly denied having recurrent 
subluxation, and none was found in the treatment records 
following the July 2004 examination.  Consequently, a higher 
rating under 38 C.F.R. § 4.71a, Code 5257 for limitation of 
motion is not warranted.  

The Board has considered other related diagnostic codes, but 
finds that the veteran did not meet the criteria for higher 
evaluation under other related diagnostic codes.  For 
instance, the veteran has not demonstrated ankylosis of the 
left knee.  See 38 C.F.R. § 4.71a, Code 5256.  There is no 
semilunar cartilage dislocation, as well.  See 38 C.F.R. 
§ 4.71a, Code 5258.  Finally, the record has indicated no 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
Code 5262.  

Also, the veteran already has been provided a separate rating 
for postoperative scarring of the right knee by virtue of 
October 2004 rating decision.  Therefore, a higher rating is 
not appropriate under the holding of Esteban, supra.  

Board observes that the veteran's functional loss due to 
pain, reports of instability and weakness is not shown to 
result in disablement equivalent to a higher evaluation.  The 
veteran has pain, weakness and subjective instability in the 
right knee.  There is, however, no indication of subluxation, 
inflammation, swelling, effusion, lack of endurance or 
abnormal movement.  While functional loss due to pain, 
subjective instability and weakness were observed on 
objective evaluations, the clinical evidence does not show 
that these factors are of sufficient severity to limit the 
veteran's flexion to 30 degrees or his extension to 15 
degrees; or to be equivalent to severe recurrent subluxation 
or lateral instability.  In view of the foregoing, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for a service-connected right knee disability.  

Extraschedular ratings.

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations.  His clinical records 
show that he has required knee injections, but these records 
do not show that the veteran has required routine therapy or 
outpatient treatment that would result in a disruption of his 
daily routine to an inordinate degree.  Some degree of 
industrial impairment is indicated, and the veteran clearly 
would be hampered from engaging in employment that that would 
require constant standing or walking.  Nevertheless, the 
record does not support a finding that the veteran's 
industrial impairment is marked in degree.  The veteran is 
advised that the percent evaluation assigned to the service-
connected disabilities is reflective of the degree of 
industrial impairment currently demonstrated.  Consequently, 
there is no basis for consideration of a higher rating on 
extraschedular grounds.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of VCAA and related 
duties in a May 2002 letter and again in a November 2004 
letter.  The RO afforded the veteran details about the 
sources of evidence that might show his entitlement.  
Specifically, the veteran was informed of the allocation of 
burdens of obtaining the needed information.  He was asked to 
tell VA about any other information or evidence he wanted it 
to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claims for higher ratings.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Failure to provide notice before the 
first adverse decision by the AOJ would not have the natural 
effect of producing prejudice.  With respect to deficiency of 
content related to requesting evidence in appellant's 
possession, prejudice would exist only if the appellant had 
evidence in his possession, not previously submitted, that is 
of the type that should be considered by VA in assessing his 
claim.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  Thus, the Board concludes that any errors of 
timing or content are harmless in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, VA obtained the veteran's 
VA reports of evaluation and treatment, provided him with 
current VA examinations and afforded him the opportunity to 
provide testimony at a videoconference hearing.  In view of 
the foregoing, VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the veteran is not be prejudiced by the Board's proceeding to 
the merits of the claim. 


ORDER

An increased rating for patellofemoral syndrome of the left 
knee, currently evaluated as 20 percent disabling is denied.  

An increased rating for patellofemoral syndrome of the right 
knee, status post anterior cruciate ligament repaired with 
ORIF of the right patella fracture, currently evaluated as 10 
percent disabling is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


